Citation Nr: 0617575	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-03 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
right knee disorder, to include degenerative joint disease, 
and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which reopened and denied a claim for 
service connection for a right knee disorder, to include 
degenerative joint disease.  

Regardless of the RO's decision to reopen the claim, the 
Board is nevertheless required to address the issue of 
reopening to determine whether new and material evidence has 
been submitted. See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

The Board received evidence from the veteran in October 2005 
that had not been part of the record on appeal from the RO.  
That evidence pertains to claims not currently before the 
Board.  The Board may proceed to decide the case.  38 C.F.R. 
§ 19.37 (2005).


FINDINGS OF FACT

1.  A December 1971 rating decision denied service connection 
for a right knee disorder, finding, in essence, that there 
was no evidence that the veteran had any such disability.  
The veteran did not appeal this decision.

2.  Evidence received since the December 1971 decision 
includes private treatment records for the right knee 
including a treatment history beginning in 1982 and 
documentation of multiple surgeries.  This evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran had a right knee ligament disorder prior to 
his entry into service.  This condition is not the result of 
disease or injury in service.  

4.  The pre-existing right knee ligament condition did not 
undergo increase in disability or chronic aggravation during 
service.      

5.  It is not shown that the veteran's degenerative joint 
disease of the right knee was manifested within the first 
post-service year, and there is no medical evidence of record 
establishing a nexus between the veteran's service and his 
current degenerative joint disease.  


CONCLUSIONS OF LAW

1.  The December 1971 rating decision, denying the claim of 
service connection for a right knee disorder, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for a right knee 
disorder, to include degenerative joint disease; this claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

3.  A right knee disorder, to include degenerative joint 
disease, was not incurred in active service nor was it 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1111, 1116, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Petition to Reopen the Claim

The veteran brought his initial claim for service connection 
for a right knee disorder in September 1971.  In December 
1971, the RO denied service connection on the grounds, 
essentially, that the veteran had no current disability of 
the right knee.  A January 1972 letter notified the veteran 
of the decision.  The December 1971 decision is final.  
38 U.S.C.A. § 7105.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  The 
current standard for "new and material" evidence was 
incorporated into the amendments to 38 C.F.R. § 3.156(a), 
3.159(c) and 3.159(c)(4)(iii) and only apply to claims to 
reopen a finally-decided claim received on and after August 
29, 2001.  The veteran requested reopening in a February 2000 
letter to the RO; the petition must be considered under the 
provisions of 38 C.F.R. § 3.156(a), in effect prior to August 
2001.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
The previous denial was on the grounds that the veteran had 
no disability related to his right knee.  Since that denial, 
the veteran has submitted copious treatment records from 
private and VA providers.  In particular, the records 
document surgeries to the knee and the occasional use of an 
immobilizer.  

The evidence associated with the veteran's claims file 
subsequent to the December 1971 decision is new and material.  
The "new" evidence was not previously of record, and is 
neither cumulative nor redundant of evidence in the file at 
the time of the December 1971 final denial.  The additional 
evidence offers evidence of a current right knee disability.  
Therefore, the new evidence is material, in that it relates 
to the matter on appeal, and thus, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the 
veteran's claim for entitlement to service connection for a 
right knee disorder is reopened.

Service Connection

Service connection may be granted for disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.306.  Every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and enrollment.  
38 C.F.R. § 3.304(b) (2005).  A veteran who served during a 
period of war, as the veteran here, is presumed to be in 
sound condition when he entered into military service except 
for conditions noted on entrance medical examination.  
38 U.S.C.A. § 1111 (West 2002).  Where there is "clear and 
unmistakable" evidence that the injury or disease claimed 
pre-existed service, the presumption does not attach, and the 
issue becomes whether the disease or injury was aggravated 
during service.  Id.  

The presumption of soundness attaches only where there has 
been an induction medical examination during which the 
disability about which the veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).  

The veteran was drafted in 1969.  The veteran's July 1969 
induction examination mentions atrophy of the right knee.  
The veteran was not approved for service.  Instead, he was 
sent to the local draft board.  The veteran listed Dr. D.W. 
as having treated him for right knee problems for a football 
related injury.  D.W. provided evidence to the draft board 
that he had treated the veteran for a right knee problem, a 
strained medial cruciate ligament, in October 1967.  He was 
also treated in October 1968 for internal derangement of the 
right knee by Dr. D.W.  The draft board reviewed the evidence 
and authorized him for induction.  The veteran's service 
medical records include treatment for "recurrent right knee 
collapse" in May 1970.  According to the records, the 
veteran said that he had a problem with the knee collapsing 
while running that began approximately at age thirteen.  The 
impression was mild chondromalacia.  

Because of the notation that the veteran's knee was abnormal 
due to atrophy and the independent report of D.W., the Board 
finds that the presumption of soundness does not attach.  The 
veteran shall be considered to have had a right knee 
condition prior to service.  That condition, however, was 
only related to any ligament disorder - and not necessarily 
to the degenerative arthritis he now has.  

Concerning any ligament disorders of the knee, the veteran 
has had the cartilage of his knee removed and requires a 
brace to walk due to instability.  Since a right knee 
ligament disorder was shown prior to service and was noted on 
entry, as discussed above, the veteran cannot bring a claim 
for service connection for that disorder, but he may bring a 
claim for service-connected aggravation of that disorder.  
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In that 
case section 1153 applies and the burden falls on the veteran 
to establish aggravation. See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  In this case, the veteran has not 
carried his burden of showing his right knee ligament 
disorder was aggravated by service.  No medical professional 
has indicated that the preexisting right knee ligament 
disorder was aggravated by service.  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

At separation from service, the veteran underwent a physical 
examination in September 1971.  The examination report lists 
his knee as normal.  The veteran also underwent a VA 
examination in November 1971 in association with his original 
claim for service connection of the right knee.  The report 
indicates that there was slight laxity in the medial and 
lateral ligaments.  There was no evidence of fracture or 
dislocation by x-ray.  The VA examination report of October 
2000 indicates that the veteran's knee was relatively normal 
at the time, given the records of the pre-service sprain.  No 
disability was found at separation or within two months of 
separation.  Because the veteran's knee had returned to 
normal by the time of the separation examination and the 1971 
VA examination, the 2000 VA examiner opined that the 
veteran's inservice injury was a transitory one, without 
relationship to his current disability.  The Board finds that 
there is no evidence that the veteran's disability was 
aggravated inservice.  

With respect to degenerative joint disease of the knee, since 
arthritis was not shown in 1969, the presumption of soundness 
attaches with respect to this condition only.  Where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a disability on the designated list, to include 
degenerative joint disease, becomes manifest to a degree of 
10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is no 
evidence of record that the veteran manifested degenerative 
joint disease until many years after service.  

Alternatively, service connection may be established with 
proof of (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's current disability of the knee has been 
diagnosed as degenerative joint disease.  The veteran's 
private doctor, M.W., lists the diagnosis in February 1998 as 
"severe end stage degenerative arthrosis."  The VA examiner 
made a diagnosis of severe degenerative joint disease.  

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's disability was incurred 
in service.  The veteran blames an inservice fall sometime in 
1971 from a utility pole as the source of his current 
disability.  He states that as a result of the fall, he 
received medical treatment for his knee, including a brace to 
immobilize the leg.  Statements from acquaintances of the 
veteran indicate that they saw the veteran in the brace.  The 
RO has investigated the fall and can find no record that it 
occurred.  Instead, the veteran's service medical records 
include treatment for "recurrent right knee collapse" in 
May 1970.  According to the records, the veteran said that he 
had a problem with the knee collapsing while running that 
began approximately at age thirteen.  The impression was mild 
chondromalacia.  The next mention in the service medical 
records of the right knee consists of the veteran's September 
1971 separation from service physical examination report and 
a November 1971 VA examination report.  The separation 
examination report finds that the veteran's extremities are 
normal.  The VA examination report finds that the veteran has 
slight laxity in the ligaments of the knee.  

Two medical opinions about the incurrence of the veteran's 
disability are of record.  A private doctor, M.W., treated 
the veteran for several years and performed surgery on his 
knee.  In the course of the veteran's claim, M.W. gave an 
opinion regarding the source of the veteran's knee troubles.  
In his opinion, the veteran's knee problems were caused by 
his inservice fall.  The veteran was sent for an October 2000 
VA examination during the development of this claim.  The 
examiner noted the veteran's pre-service history of injury 
and the physical examination on separation and the November 
1971 VA examination.  The October 2000 VA examiner considered 
the 1971 separation and VA exams to be "relatively normal," 
given the veteran's pre-service medical record.  For the sake 
of argument, the examiner assumed that the fall had occurred 
inservice despite the lack of records.  He nonetheless 
concluded that it was unlikely that the veteran's current 
right knee disability was related to service.  The examiner 
relied on the fact that the veteran's 1971 examinations found 
the knee to be normal as proof that whatever fall the veteran 
suffered, if he had a fall, the effects were transitory.  

The Board considers the opinion of the VA examiner to be more 
probative than the opinion of M.W.  On inspection of the 
veteran's private medical records, the Board cannot discover 
what information the veteran provided his doctors regarding 
his military service.  M.W. states that the veteran's 
military records related to his fall from a utility pole 
"can be confirmed."  The Board notes that there are no 
military records of any such fall.  In fact, the Board cannot 
discover any reference that would indicate that M.W. ever saw 
the veteran's service records.  There is no reference to the 
pre-service injury to the knee, nor the locking or pain that 
he reported on entry to service or the history of recurrent 
collapse.  From the history provided in the private records, 
the veteran appears to have dated his knee problem to his 
inservice fall and maintained to his private doctors that it 
began at that point.  Medical opinions which are based solely 
on the veteran's reported history are of far less probative 
value than opinions based on a review of the contemporaneous 
records.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) 
(Board need not accept an opinion based solely on inaccurate 
or contradicted statements from the appellant).  The veteran 
has maintained, at various times, that he had no preservice 
condition and that his preservice knee trouble was in the 
left knee, not the right.  The veteran's brother also wrote a 
letter stating that the veteran had no knee problems prior to 
service.  These contentions are contradicted by the record.  
The Board cannot rely on opinions based on the veteran's 
statements.  For these reasons, the Board finds that the 
preponderance of the evidence is against inservice incurrence 
of the veteran's disability.  

The Board can find no persuasive evidence that the veteran's 
right knee disorder was either incurred in or aggravated by 
service.  The Board concludes that the preponderance of the 
evidence of record is against the veteran's claim for service 
connection for a right knee disorder, and the benefit of the 
doubt doctrine is not for application.  Gilbert, 1 Vet. App. 
49.  The claim is therefore denied.

Veterans Claims Assistance Act

As to the petition to reopen the claim of service connection 
for a right knee disorder, to include degenerative joint 
disease, reopening has been granted, as discussed above.  As 
such, the Board finds that any error related to the VCAA on 
that petition was not prejudicial to the veteran.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005); Mayfield v. Nicholson, 19 Veteran. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).

With respect to the veteran's claim for service connection 
for a right knee disorder, to include degenerative joint 
disease, the Board finds that VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in May 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in March 2006.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The May 2005 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II.  Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records, VA medical treatment 
records, Social Security Administration records, and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
While the veteran claimed that an inservice fall contributed 
to his present disorder, no record of this was found in his 
service medical records.  Furthermore, the veteran was 
notified of the information necessary to complete a search of 
the military archives to discover any possible support for 
his claim in his May 2005 VCAA letter.  The veteran did not 
respond to this letter.  VA cannot assist the veteran without 
his cooperation.  

The veteran was afforded medical examination to obtain an 
opinion as to whether his right knee condition can be 
directly attributed to service.  At that examination, the 
examiner rendered an opinion that considered the veteran's 
alleged fall.  He stated that even if the fall happened, the 
veteran's current disorder was not related to service.  The 
Board finds that the veteran is not prejudiced by the failure 
to locate records documenting an inservice fall because the 
records would only verify an event already encompassed by the 
medical evidence of record.  This is discussed in more detail 
above. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).






	(CONTINUED ON NEXT PAGE)


ORDER

The petition to reopen the claim for service connection for a 
right knee disorder, to include degenerative joint disease, 
is granted.

Entitlement to service connection for a right knee disorder 
to include degenerative joint disease is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


